Per Curiam.
The money ought, in truth, to have been awarded to the judgment of Green; but, as he has not appealed, nothing can be,done for him here. The question was between Myer and Green, in the court below, to the one or the other of whom the money certainly belonged, and Cash had no colour of claim to it. His argument,that the judgment in the feigned issue between Myer and Green threw the latter out of the battle, and left it to be waged by Myer, who had clearly no right, is unsound. A judgment is an estoppel only between parties or privies; never in favour of a stranger. As the only appeal taken has actually failed, the decree is left to stand as it was rendered in the court below.
Decree affirmed.